Citation Nr: 1627100	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  15-00 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from January 1970 to May 1970, with additional service in the Army Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In July 2015, the appellant testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the electronic claims file.  

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file indicates that additional development on the claim for service connection for bilateral hearing loss disability is warranted.

The appellant contends that he is entitled to service connection for bilateral hearing loss disability, which he believes had its onset during his period of ACDUTRA and Army Reserves service and is related to noise exposure therein. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

In the context of Reserve or National Guard service, active military service is defined to include any period of active duty for training (ACDUTRA) in which the individual was disabled or died from a disease or injury incurred or aggravated in the line of duty and any period of inactive duty for training (INACDUTRA) during which the individual was disabled by an injury that was incurred or aggravated in the line of duty or from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training. 38 U.S.C.A. § 101(24) (West 2014).

With respect to the claim for service connection for bilateral hearing loss disability, the threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Hearing loss disability claims are governed by 38 C.F.R. § 3.385.  This regulation provides hearing loss is a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater. 38 C.F.R. § 3.385.  Alternatively, a hearing loss disability can be established by auditory thresholds for at least three of those frequencies at 26 decibels or greater or by speech recognition scores under the Maryland CNC Test at less than 94 percent. 38 C.F.R. § 3.385.

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. McLendon, 20 Vet. App. at 83.


During the appellant's Board hearing, he testified that he was exposed to loud noise and that he first noticed symptoms of hearing loss during ACDUTRA from January to May 1970.  The appellant's service treatment records from this period do not reflect complaint, treatment or diagnosis of hearing loss, and there was no hearing test conducted on examination upon discharge from ACDUTRA. While hearing loss is not specifically documented in the appellant's service treatment records for this period of ACDUTRA, as a lay person, the appellant is competent to report on that which he has personal knowledge. See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Following service, the appellant submitted a private audiogram dated in April 2014 that appears to demonstrate a bilateral hearing loss disability.  However, the appellant has not been afforded an examination to determine the nature and etiology of the claimed bilateral hearing loss disability.

Accordingly, the Board finds that an examination with medical opinion-based on full consideration of the appellant's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claim for service connection. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Moreover, while records from the appellant's period of ACDUTRA from January to May 1970 have been obtained, efforts to verify any additional periods of ACDUTRA or INACDUTRA during his period of reserve service and any outstanding treatment records from the appellant's Army Reserves service should be obtained.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate development to verify the appellant's service in the Army Reserves from approximately 1970 to 1976 and any additional periods of ACDUTRA or INACTRUTRA during this timeframe, and obtain any records of treatment from the appellant's reserve service. All efforts in this regard should be documented in the claims file.

2.  The AOJ should send to the appellant and his representative a letter requesting that the appellant provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for service connection on appeal.  If the appellant identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain a copy of those records. If the AOJ is unsuccessful in its efforts to obtain any such evidence, it should so inform the appellant and his representative and request them to submit the outstanding evidence.

3.  After the appellant responds and all available records and/or responses from each contacted entity are associated with the claims file, the AOJ should arrange for the appellant to undergo audiological examination. The electronic claims file must be made available to the examiner designated to examine the appellant, and any additional verified periods of ACDUTRA or INACDUTRA should be identified for the examiner. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should indicate whether the appellant has a hearing loss disability in either ear. Then, the examiner should indicate whether it is at least as likely as not that the appellant's bilateral hearing loss had its onset during or is otherwise related to the period of ACDUTRA from January to May 1970.  If not, is it at least as likely as not that the Veteran's hearing loss resulted from a disease or injury incurred or aggravated during another period of ACDUTRA or is it due to an injury incurred or aggravated during a period of INACDUTRA.  

In formulating the requested opinions, the examiner is asked to specifically consider and address the appellant's service treatment records and post-service audiometric findings.

The examiner is advised that the appellant is competent to report symptoms and treatment and that his reports, including his reports as to the onset and nature of his symptoms during the ACDUTRA from January to May 1970, must be taken into account, along with the other evidence of record, in formulating the requested opinions.

A complete rationale should be provided for any opinions expressed.

4.  The AOJ should undertake any additional development deemed warranted.

 5. Then, the AOJ should readjudicate the claim in light of all the evidence of record. If any benefit sought on appeal remains denied, the AOJ should issue a fully responsive Supplemental Statement of the Case to the appellant and his representative and afford them a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




